Citation Nr: 1128394	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Competency of the Veteran to handle the disbursement of Department of Veterans' Affairs (VA) funds.  

2.  Entitlement to an effective date earlier than June 20, 2002, for the grant of a total rating based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran honorably served in the United States Army Reserves on a period of active duty for training (ACDUTRA) from February 1976 to April 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and June 2007 rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in March 2010, The American Legion revoked its Power of Attorney (POA) with the Veteran.  

In March 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In August 2010, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The issue of competency of the Veteran to handle the disbursement of Department of Veterans' Affairs (VA) funds is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 9, 2003, the RO received the Veteran's informal claim for an increased rating for his service-connected chronic paranoid schizophrenia.  

2.  On February 20, 2003, the RO received the Veteran's informal claim for a TDIU.  

3.  In a May 2004 Statement of the Case (SOC), the RO increased the Veteran's service-connected chronic paranoid schizophrenia to 70 percent disabling, effective June 20, 2002, and 100 percent disabling, effective August 3, 2003.  
4.  In a May 2004 rating decision, the RO granted a TDIU, effective June 20, 2002.  

5.  The evidence does not show that the Veteran became individually unemployable from his service-connected disability prior to June 20, 2002.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 20, 2002, for an award of a TDIU rating have not been met.  38 U.S.C.A. §§ 5103, 5107, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record which is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Veteran's claim here arises from his disagreement with the effective date assigned following the grant of a TDIU.  See generally, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, by letter dated in February 2007, the RO apprised the Veteran of the mandates of the VCAA.  Thus, the Board finds that the duty to notify has been met.

Regarding the duty to assist, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  New medical examinations and opinions are inappropriate in a claim for an earlier effective date, as the matter hinges on evidence already of record.  Therefore, the duty to assist has been fulfilled.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. §§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision

A TDIU was awarded to the Veteran as of June 20, 2002.  In his February 2003 informal claim, the Veteran indicated that he has been considered totally disabled by the Social Security Administration (SSA) since 1983.  Following the award of a TDIU, the Veteran has since argued that he should be awarded such benefits as of 1976, the year he was hospitalized due to a nervous breakdown suffered during basic training.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2010).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2010).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

In this case, the Veteran originally filed a formal claim for service connection for schizophrenia in April 1976.  In an October 1976 rating decision, the RO denied service connection for schizophrenia.  The Veteran appealed therefrom.  In a May 1982 decision, the Board denied service connection for schizophrenia.  The Veteran did not appeal the Board decision, and as such, it became final.  Thereafter, in August 1988, the Veteran filed an informal claim to reopen his claim for service connection for schizophrenia.  The RO determined that while new private medical reports had been submitted in support of his claim, the evidence did not warrant any change in the previous determination for his claimed schizophrenia.  The Veteran was notified of this determination and did not appeal.  In February 1999, the Veteran submitted a second informal claim to reopen the claim for service connection for schizophrenia.  The RO determined that no new and material evidence had been submitted to reopen the claim for service connection in a September 1999 rating decision.  The Veteran appealed, and in a March 2001 decision, the Board denied the application to reopen the claim for service connection for schizophrenia.  

The Veteran appealed the Board's March 2001 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated May 2001, the Court granted a Joint Motion for Remand, vacated the March 2001 Board decision, and remanded the case for compliance with the terms of the joint motion.  In May 2002, the Board granted service connection for paranoid schizophrenia, and the RO effectuated the grant of benefits in a September 2002 rating decision.  Specifically, the RO assigned a 10 percent disability evaluation, effective February 23, 1999, and a 50 percent disability evaluation, effective June 20, 2002.  In December 2002, the Veteran filed an informal claim for an increased rating for his service-connected schizophrenia, followed by an informal claim for a TDIU in February 2003.  The Veteran explained that he has received SSA disability benefits since July 1983.  In June 2003, the RO continued the 50 percent disability evaluation, and the Veteran submitted his notice of disagreement (NOD) in July 2003.  In a May 2004 statement of the case (SOC), the RO increased the disability evaluation to 50 percent disabling, effective February 23, 1999, 70 percent disabling, effective June 20, 2002, and 100 percent disabling, effective August 3, 2003.  In a May 2004 rating decision, the RO also granted a TDIU as of June 20, 2002, as the Veteran then had a combined evaluation of 70 percent, which would meet the criteria for a TDIU.  See 38 C.F.R. § 4.16(b).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the June 20, 2002, is the correct date for the grant of entitlement to a TDIU.  

In this regard, the evidence of record clearly indicates that the Veteran filed an informal claim for entitlement to a TDIU on February 20, 2003.  Prior to this, on June 20, 2002, an examiner concluded that the Veteran has difficulty establishing and maintaining effective work and social relationships secondary to his chronic psychosis and paranoia.  See the June 2002 QTC examination report.  In granting an effective date of June 20, 2002, the RO explained that this is when the Veteran's increased evaluation made him eligible for a TDIU.  

Prior to that date, the Veteran did not have a combined rating of 70 percent or more, and there is no evidence of record indicating such or that his service-connected disability rendered him unemployable.  Unemployability due to his service-connected disability was not factually ascertainable before June 20, 2002.  Because the Veteran did not become eligible for a TDIU prior to June 20, 2002, an earlier effective date cannot be assigned in the present case.  

In support of his claim, the Veteran submitted a copy of a Supplemental Security Income (SSI) decision from the SSA dated April 1983.  The decision concluded that the Veteran had been disabled since he filed his application on June 3, 1982, and his disability, namely, schizophrenia, has continued at least thought the date of this decision.  It was also reported that the SSA is responsible for authorizing SSI payments and will advise him regarding the "nondisability require[]ments for these payments . . ."  The Veteran contends that this April 1983 decision from SSA shows that his service-connected schizophrenia has rendered him unemployable prior to June 2002.  

The Board is aware of the Veteran's contentions that he was unemployable prior to June 20, 2002.  Nonetheless, despite the Veteran's contentions, the objective evidence of record fails to show such prior to June 20, 2002.  There is no opinion that the Veteran was, in fact, unemployable due to his service-connected disability prior to that date.  See private treatment records from January 1975 to October 2001.  The Board acknowledges that the Veteran is in fact unemployed, and has been found by SSA to be disabled; however, "unemployed" does not mean "unemployable."  Because service connection is a prerequisite for disability ratings under Title 38 but not for disability benefits under the Social Security Act, the disability "claim" in the two administrative proceedings is entirely different.  Although SSA determinations regarding unemployability and disability may be relevant in VA disability determinations, they are not binding on the VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).  

June 20, 2002, is the date in which his combined rating reached the threshold requirements for a TDIU pursuant to the regulations.  VA has no authority to grant a benefit or award a benefit to which the Veteran was not yet entitled.  The jurisdictional threshold for the grant of a TDIU was not triggered until the grant of the 70 percent disability rating for the Veteran's service-connected psychiatric disability, which gave a combined evaluation of 70 percent, effective June 20, 2002.  Therefore, the Veteran is not entitled to an effective date prior to June 20, 2002, for the grant of schedular TDIU.  See 38 C.F.R. § 4.16(a); Ross v. Peake, 21 Vet. App. 528 (2008).  

For the above reasons, the Board finds that an effective date earlier than June 20, 2002, for the award of a TDIU cannot be granted.  The benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than June 20, 2002, for the grant of a TDIU is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

When this matter was before the Board in August 2010, a remand was ordered.  Specifically, the AMC was requested to schedule a VA examination for the Veteran to more accurately determine his competency to handle the disbursement of funds.  It was specifically requested that the claims folder and a separate copy of the remand be made available to and reviewed by the examiner prior to completion of the examination, with a "notation to the effect that this record review has taken place . . . ."  

Upon review of the claims file, the Veteran was afforded a VA examination provided through QTC Medical Services (QTC) in November 2010.  However, under "MEDICAL RECORD REVIEW," the physician only noted that she reviewed a VA outpatient treatment note dated September 23, 2010.  There is no indication that she reviewed a copy of the August 2010 Board remand and the entire claims file.  

As such, because of the aforementioned procedural deficiencies, the Board's remand instructions were not complied with, and another remand is needed in order to ensure compliance.  If any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. While the Board regrets the delay, another remand is required.  See Stegall v. West, 11 Vet. App. -268 (1998).

In June 2011, the Veteran submitted statements dated in May and June 2011 from a VA physician who indicated that the Veteran was competent to manage his own funds.  He also submitted additional argument regarding his claim.  The RO has not considered that evidence and the Veteran has not waived initial RO consideration of the evidence.  As it is pertinent to the claim on appeal, this evidence must be considered.

To ensure that VA has met its duty to assist the Veteran in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, the case is again REMANDED for the following action:

1.  Contact the examiner who conducted the August 2010 QTC examination and have the examiner express an opinion as to whether the Veteran is competent to handle the disbursement of VA funds.  In reaching that determination, the examiner should take into account all pertinent evidence of record, including recently submitted VA records of hospitalization covering the period from December 2008 to January 2009, as well as various letters from the Veteran's pastors and the May 2011 letter from the VA physician.  If the physician cannot respond without resorting to speculation, she should so indicate this and explain the reason why an opinion would be speculative.  The claims file, including a copy of this REMAND, should be made available to the examiner for proper review of the medical history.  The examination report is to reflect whether such a review of the claims file was made.  Moreover, if the examiner from August 2010 is no longer available to respond to this inquiry, then another comparably qualified examiner may answer in her place.  

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


